 


114 HR 722 IH: Government Employee Accountability Act
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 722 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2015 
Mr. Kelly of Pennsylvania (for himself, Mr. Young of Indiana, Mr. Brooks of Alabama, Mr. Amodei, Mr. Gosar, Mr. Mullin, Mr. Renacci, Mr. Calvert, Mr. Rokita, and Ms. Jenkins of Kansas) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 5, United States Code, to provide for investigative leave requirements for members of the Senior Executive Service, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Government Employee Accountability Act. 2.Suspension for 14 days or less for Senior Executive Service employeesParagraph (1) of section 7501 of title 5, United States Code, is amended to read as follows: 
 
(1)employee means— (A)an individual in the competitive service who is not serving a probationary or trial period under an initial appointment or who has completed 1 year of current continuous employment in the same or similar positions under other than a temporary appointment limited to 1 year or less; or  
(B)a career appointee in the Senior Executive Service who— (i)has completed the probationary period prescribed under section 3393(d); or  
(ii)was covered by the provisions of subchapter II of this chapter immediately before appointment to the Senior Executive Service; .  3.Investigative leave and termination authority for Senior Executive Service employees (a)In generalChapter 75 of title 5, United States Code, is amended by adding at the end the following: 
 
VIInvestigative leave for Senior Executive Service employees 
7551.DefinitionsFor the purposes of this subchapter— (1)employee has the meaning given such term in section 7541; and  
(2)investigative leave means a temporary absence without duty for disciplinary reasons, of a period not greater than 90 days.  7552.Actions coveredThis subchapter applies to investigative leave.  
7553.Cause and procedure 
(a) 
(1)Under regulations prescribed by the Office of Personnel Management, an agency may place an employee on investigative leave, without loss of pay and without charge to annual or sick leave, only for misconduct, neglect of duty, malfeasance, or misappropriation of funds.  (2)If an agency determines, as prescribed in regulation by the Office of Personnel Management, that such employee’s conduct is flagrant and that such employee intentionally engaged in such conduct, the agency may place such employee on investigative leave under this subchapter without pay.  
(b) 
(1)At the end of each 45-day period during a period of investigative leave implemented under this section, the relevant agency shall review the investigation into the employee with respect to the misconduct, neglect of duty, malfeasance, or misappropriation of funds.  (2)Not later than 5 business days after the end of each such 45-day period, the agency shall submit a report describing such review to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.  
(3)At the end of a period of investigative leave implemented under this section, the agency shall— (A)remove an employee placed on investigative leave under this section;  
(B)suspend such employee without pay; or  (C)reinstate or restore such employee to duty.  
(4)The agency may extend the period of investigative leave with respect to an action under this subchapter for an additional period not to exceed 90 days.  (c)An employee against whom an action covered by this subchapter is proposed is entitled to, before being placed on investigative leave under this section— 
(1)at least 30 days’ advance written notice, stating specific reasons for the proposed action, unless— (A)there is reasonable cause to believe that the employee has committed a crime for which a sentence of imprisonment can be imposed; or  
(B)the agency determines, as prescribed in regulation by the Office of Personnel Management, that the employee’s conduct with respect to which an action covered by this subchapter is proposed is flagrant and that such employee intentionally engaged in such conduct;  (2)a reasonable time, but not less than 7 days, to answer orally and in writing and to furnish affidavits and other documentary evidence in support of the answer;  
(3)be represented by an attorney or other representative; and  (4)a written decision and specific reasons therefor at the earliest practicable date.  
(d)An agency may provide, by regulation, for a hearing which may be in lieu of or in addition to the opportunity to answer provided under subsection (c)(2).  (e)An employee against whom an action is taken under this section is entitled to appeal to the Merit Systems Protection Board under section 7701.  
(f)Copies of the notice of proposed action, the answer of the employee when written, and a summary thereof when made orally, the notice of decision and reasons therefor, and any order effecting an action covered by this subchapter, together with any supporting material, shall be maintained by the agency and shall be furnished to the Merit Systems Protection Board upon its request and to the employee affected upon the employee’s request.  VIIRemoval of Senior Executive Service employees 7561.DefinitionFor purposes of this subchapter, the term employee has the meaning given such term in section 7541.  
7562.Removal of Senior Executive Service employees 
(a)Notwithstanding any other provision of law and consistent with the requirements of subsection (b), the head of an agency may remove an employee for serious neglect of duty, misappropriation of funds, or malfeasance if the head of the agency— (1)determines that the employee knowingly acted in a manner that endangers the interest of the agency mission;  
(2)considers the removal to be necessary or advisable in the interests of the United States; and  (3)determines that the procedures prescribed in other provisions of law that authorize the removal of such employee cannot be invoked in a manner that the head of an agency considers consistent with the efficiency of the Government.  
(b)An employee may not be removed under this section— (1)on any basis that would be prohibited under— 
(A)any provision of law referred to in section 2302(b)(1); or  (B)paragraphs (8) or (9) of section 2302(b); or  
(2)on any basis, described in paragraph (1), as to which any administrative or judicial proceeding— (A)has been commenced by or on behalf of such employee; and  
(B)is pending.  (c)An employee removed under this section shall be notified of the reasons for such removal. Within 30 days after the notification, the employee is entitled to submit to the official designated by the head of the agency statements or affidavits to show why the employee should be restored to duty. If such statements and affidavits are submitted, the head of the agency shall provide a written response, and may restore the employee’s employment if the head of the agency chooses.  
(d)Whenever the head of the agency removes an employee under the authority of this section, the head of the agency shall notify Congress of such termination, and the specific reasons for the action.  (e)An employee against whom an action is taken under this section is entitled to appeal to the Merit Systems Protection Board under section 7701 of this title.  
(f)Copies of the notice of proposed action, the answer of the employee when written, and a summary thereof when made orally, the notice of decision and reasons therefor, and any order effecting an action covered by this subchapter, together with any supporting material, shall be maintained by the agency and shall be furnished to the Merit Systems Protection Board upon its request and to the employee affected upon the employee’s request.  (g)A removal under this section does not affect the right of the employee affected to seek or accept employment with any other department or agency of the United States if that employee is declared eligible for such employment by the Director of the Office of Personnel Management.  
(h)The authority of the head of the agency under this section may not be delegated. .  (b)Clerical amendmentThe table of sections at the beginning of chapter 75 of title 5, United States Code, is amended by adding after the item relating to section 7543 the following: 
 
 
Subchapter VI—Investigative leave for Senior Executive Service employees 
7551. Definitions. 
7552. Actions covered. 
7553. Cause and procedure. 
Subchapter VII—Removal of Senior Executive Service employees 
7561. Definition. 
7562. Removal of Senior Executive Service employees.  .  
4.Suspension of Senior Executive Service employeesSection 7543 of title 5, United States Code, is amended— (1)in subsection (a), by inserting misappropriation of funds, after malfeasance,; and  
(2)in subsection (b), by amending paragraph (1) to read as follows:  (1)at least 30 days’ advance written notice, stating specific reasons for the proposed action, unless— 
(A)there is reasonable cause to believe that the employee has committed a crime for which a sentence of imprisonment can be imposed; or  (B)the agency determines, as prescribed in regulation by the Office of Personnel Management, that the employee’s conduct with respect to which an action covered by this subchapter is proposed is flagrant and that such employee intentionally engaged in such conduct; .  
5.Misappropriation of funds amendments 
(a)Reinstatement in the Senior Executive ServiceSection 3593 of title 5, United States Code, is amended— (1)in subsection (a)(2), by inserting misappropriation of funds, after malfeasance,; and  
(2)in subsection (b), by striking or malfeasance and inserting malfeasance, or misappropriation of funds.  (b)Placement in other personnel systemsSection 3594(a) of title 5, United States Code, is amended by striking or malfeasance and inserting malfeasance, or misappropriation of funds.  
 
